THEA'ITORNEYGENERA
~8
                              OFTEXAS
                              AUSTIN.TEXAS
                                                                   FAOAN      DICXSON
                                                                      IRIT-


                                   April   26, 1948

     Hon. Ralph R. Rash                    Opinion No. Y-554
     County Attorney
     Hopkins County                        Re: Court CO8ta for hear-
     sulphur   springs,    Texas               ing t0 8UspeIid dIdVer’8
                                               lic6nse under Sec. 22,
                                               Art. 6687b,Y. c. s.
                                                    \
     Dear   Mr. Rash:
                 Your request for      an opinion       of this    department
     is substantially   as fOllOV8:
                   “I have.been asked for an opinion
                 . comeMIng the payment of court
            Eoits in heatiiks held linder the provl-
            sibns of Sec. 22 of Art:668’p.      The
            Justice of the Peace Is still    on the
            fee system in oti county, and the quea-
            tion is:    Is the matter of costs gov-
            erned by Articles   2430 and 2432 and
            other general statutes?
                   “The practice      of the Department of
            Public Safety is to file these ,hearlngs,
            ins the same ‘Inner as a civil’~ suit.          . .
            Suppose the defendant prevails,           either
            at the hearing in the justice           court or,
            in the appeal to County Court,            To whom’
            can the justice       look for his costs?        In
            ordinary criminal cases the justice            of
            the p&ace lOOk to the county for hi8
            costs.    ,But in these hearinga under Sec.
            22 there can be no payment of coats by
            the county, for they are in the nature
            (theoretically,       at least)    of civil   casei.
            The Department representative           takes the
            position    that there is no provision         for
            the payment of costa, regardless            of the
            outcome.     1, cannot believe that the De-
            partment Is entitled         to cbme into court
            as’& civil     litigant    without Incurring
            the 88188 liabilities        as tOnCOSt     that
0           other litigants       incur.   . .
450   Eon. Ralph R. Rash, page 2            (V-554)


                  Section     22, Article    668’7b, V. C. S.,    is as
      f 0110ws:
                  “Sec.     22.   Authority of Department
                                  to suspend or revoke a
                                  license?
                  “(a)     lJhen under Section 10 of this
           Act the Director believes           the licensee     to
           be incapable of safely operating a motor
           vehlole,      the Director may notify said ll-
           censee of such fact and 8UmmOn8 him to ap-
           pear for hearing as provided hereinafter.
           Such hearing ahall be had not le88 than
           ten (10) day8 after notification            to the li-
           censee or operator under any of the provl-
           ~1013sof this Section,          and upon charges in
           writing a copy of which shall be given to
             aid operator or licensee          not less than ten
             10
           9 1    days    before    said  hearing.    For the pur-
           pose of hearing such cases jurisdiction                is
           vested in the mayor of the city,             or judge
           of the police       court, or a jU8tiCe of the
           peace in the county or subdivision             thereof
           where thenoperator orlicensee~~resides.
           Such court mayadminister            oaths and may
           iSSUe subpoenaa for the attendance of Wit-
           nesses and the production           of relative    books
           and papers.        It shall be the duty of the
           court to set the matter for hearing upon
           ten (10) days written notice to the Depart-
           ment . Upon such hearing, in the’event               of
           an affirmative        finding by the court, the
           officer     ,vho presides at such hearing shall
           report the same’to the Department which
           shall have authority          to suspend said li-
           cense for a period-not          greater than one
            (1) year, provided,         however, that in the
           event of 8UCh affirmative           findlngthe     li-
           censee may appeal to the county court of
           the county wherein the hewing was held,
            said appeal to be tried de novo.             Rotice
           by registered mail to address shown on the
           license      of licensee     shall constitute     ser-
           vice .Por the purpose of thla Section.
                  “(b)   The authority to suspend the 11;
            cense’of   any operator, commercial operator,
            or chauffeur as authorized In this Seotion
                                                                 45%
Eon. Ralph R. Rash, page 3        (v-554)


     i8 granted the bpaIbWnt     upon determining
     after 'proper hearing ashereinbefore    set.
    'ant that the licensee:
             "1. ~&s committed anOffen8e        for         ..
     which automatic suspension of liCen8e             ,,
     is made upon conviction;
             "2.   &is been responsible    as 8,
     driver for any accident resulting         in
     the death or personal injury of another
     or sef;Ioua',property     damage;              ,'
              3. Is an habitually      reckless!or
     negligent driver of a motor vehicle)
              4. Is an habitual violator       of thi
     traffic     law;
             "5.   I8 Incapable to drive a motor
     vehicJe;
              6.   &8   permitted an anlaWfUl     or
     f&$jlent        U8e of 8uCh license:
           ~' 7. Has committed an offense in
     ahother State; which if coiimitted in
     this State ,vould be grOWId for suspen-
     8iOn or revocation;
          ' "8.    lk8 failed   or refused to 8Ub-
    ~,mit a report of any accident in which he               :
     was involved as provided in Section 39
     of this Act."
           A careful examination of the provlaions      of the
General Appropriation    Act, as It relates    to the Depart-
ment of Public Safety, does not reveal any anthorisa-
tiOn.for  the payment, Of Cost,8 a8 8et forth in yOUr Opin-
ioh request.    Norhave we found any law which would auth
ox%se the payment of court costs by the Department of
Public Safety.    While It map be true, as you have Indi-
cated; that the Department should~come Into uourt as any
other civil litigant,    nevertheless,   the duty of supply-
ing such authority for the payment of Court costs ia
vested wholly In the k+gi8latIVe.       Section 6 of Article
VIII of the Constitution     of Texas provides that no money
shall be drawn from the %?easurs but in DursUance of
specific  a pro rlations   made b -law.    Plbkle v. Finley,
91 Tex. 43,    4$ s.W. 480 (18987.
            It is a well established   law that where the
Legislature   imposes an additional   duty upon an officer
without providing additional     compensation therefor,   he
must perform such duty without further compensation.
,

_.
     452
           Hon. Ralph R. Rash/page    4   (V-554)): ~'


           B&ford v. Robinson,.112    Tex. 84, 244 s.w.807; kc108
           v. Rarris County, Tex.:Com. App. 298 S.W. 417. There-
           fore, it is the opinion of this department that the De-
           partment of Public Safety is not authorized to pay
           court costs or to make,a deposit for costs in a hearing
           initiated  pursuant to Section 22,; Article  6687b, V. C.
           S.
                                     SUMMARY
                       The Department of Public Safety la
                not authorized to pay court costs or to
                make a deposit for costs in a hearing
                for the'pIirpO88~Of~suap8nding a drive*‘8
                license pursuant to Section 22, Article
                6687b, v. c. s.
                                                 Yours very truly,
                                            AT’J?ORIiEX    OF TRXAS
                                                     GEKEFtAL




                                            APPROVED: